Citation Nr: 1542744	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  08-35 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for right knee residuals of shrapnel wound, muscle group XIV, prior to November 24, 2014.

2. Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee prior to November 24, 2014, based on limitation of flexion.

3. Entitlement to a disability rating in excess of 10 percent for left knee residuals of shrapnel wound, muscle group XIV, prior to March 24, 2011.

4. Entitlement to a disability rating in excess of 30 percent for left knee status post total knee arthroplasty on and after June 1, 2012.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2011, the Veteran testified before the Board at a hearing held at the RO.  In July 2015, the Veteran was informed that the Veterans Law Judge (VLJ) who conducted the hearing in November 2011 was no longer with the Board.  Since the regulations provide that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal, the Veteran was asked if he wished to have another hearing before the Board.  38 C.F.R. § 20.707 (2015).  The letter notified the Veteran that he had 30 days within which to request an additional hearing.  As the Veteran did not respond to the letter, the Board will proceed with adjudication of his claims.

The Veteran submitted a timely substantive appeal with respect to the issues of entitlement to service connection for bilateral hearing loss and a back disability.  As the RO granted service connection for bilateral hearing loss in a December 2012 rating decision and service connection for degenerative joint disease, lumbar spine, in a February 2013 rating decision, these issues are no longer for appellate review.
The RO has also granted temporary 100 percent disability ratings for right knee status post total knee arthroplasty from November 24, 2014, to January 31, 2016, and for left knee status post total knee arthroplasty from March 24, 2011, to May 31, 2012.  As the Veteran is receiving the maximum disability ratings for the respective disabilities during these periods, the Board will not address the issues of entitlement to higher disability ratings for these periods.  In addition, the RO granted a disability rating of 30 percent for right knee status post total knee arthroplasty on and after February 1, 2016.  As this period commences on a date subsequent to the Board's appellate review, evaluation of the Veteran's disability is not possible at this time, and the Board will not address an increased disability rating for this period.  In January 2013, the RO also granted a separate 10 percent disability rating for degenerative joint disease of the right knee.  As this disability is considered a manifestation of the Veteran's service-connected right knee residuals of shrapnel wound, the Board finds the Veteran's disagreement with the initial rating assigned for his right knee residuals of shrapnel wound includes the separate disability rating for degenerative joint disease of the right knee.  Therefore, the Board will consider the issue of a disability rating in excess of 10 percent for degenerative joint disease of the right knee on appeal.

The issues of entitlement to a disability rating in excess of 30 percent for left knee total knee arthroplasty on and after June 1, 2012, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. Prior to November 24, 2014, the Veteran's right knee residuals of shrapnel wound, muscle group XIV, resulted in moderately severe disability.

2. Prior to November 24, 2014, the Veteran's right knee flexion was limited to, at most, 100 degrees.

3. Prior to March 24, 2011, the Veteran's left knee residuals of shrapnel wound, muscle group XIV, resulted in moderate disability.

4. The probative, competent evidence indicates that prior to March 24, 2011, the Veteran had degenerative joint disease of the left knee with painful motion related to his service-connected left knee residuals of shrapnel wound.


CONCLUSIONS OF LAW

1. Prior to November 24, 2014, the criteria for a disability rating in excess of 30 percent for right knee residuals of shrapnel wound, muscle group XIV, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.73, Diagnostic Code 5314 (2015).

2. Prior to November 24, 2014, the criteria for a disability rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2015).

3. Prior to March 24, 2011, the criteria for a disability rating in excess of 10 percent for left knee residuals of shrapnel wound, muscle group XIV, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.73, Diagnostic Code 5314 (2015).

4. Prior to March 24, 2011, the criteria for a separate 10 percent disability rating for degenerative joint disease of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  The information contained in a September 2007 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, the Veteran's VA examination reports and treatment records, identified private treatment records, and lay evidence are associated with the record.  The Veteran initially underwent VA examination in October 2007 in connection with his claims.  Pursuant to the Board's March 2012 Remand, he underwent additional VA examination in April 2012 and December 2012.  The VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  The examination reports provide sufficient information to rate the service-connected disabilities on appeal.  38 C.F.R. 
§ 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  

In May 2011, the Board remanded the Veteran's claims for a Board hearing at the RO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for his service-connected disabilities during the appeal periods.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Furthermore, the Board finds the VA Appeals Management Center substantially complied with the Remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA also has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  38 C.F.R. § 4.45.

Right knee residuals of shrapnel wound, muscle group XIV, prior to November 24, 2014

The Veteran's service-connected right knee residuals of shrapnel wound, muscle group XIV, are rated as a disability manifested by a muscle injury.  Under 38 C.F.R. § 4.73, Diagnostic Codes 5301 to 5323 prescribe the evaluation of disabilities manifested by muscle injuries based upon the classifications of slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d)(1)-(4) (2015).  The corresponding level of severity of a service-connected muscle injury is determined to a significant extent by the presence or absence of cardinal signs and symptoms of muscle disability, which consist of loss of power, lowered threshold of fatigue, weakness, pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe as follows: (1) Slight disability of muscles--(i) Type of injury. Simple wound of muscle without debridement or infection. (ii) History and complaint. Service department record of superficial wound with brief treatment and return to duty. Healing with good functional results. No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. (iii) Objective findings. Minimal scar. No evidence of fascial defect, atrophy, or impaired tonus. No impairment of function or metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles--(i) Type of injury. Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint. Service department record or other evidence of in-service treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. (iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

(3) Moderately severe disability of muscles--(i) Type of injury. Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles--(i) Type of injury. Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56 (d) (2015).  

The RO received the Veteran's increased rating claims in April 2007, and as such, the rating period for consideration on appeal is from April 2006.  38 C.F.R. § 3.400 (2015).  During this period, the Veteran's right knee residuals of shrapnel wound are rated as 30 percent disabling under Diagnostic Code 5314 for a disability of Muscle Group XIV.  The muscles in Muscle Group XIV affect extension of the knee, simultaneous flexion of the hip and flexion of the knee, tension of fascia lata and iliotibial band in postural support of the body, and acting with hamstrings in synchronizing hip and knee.  Muscle Group XIV includes the sartorius, rectus femoris, vastus externus, vastus intermedius, vastus internus, and tensor vaginae femoris.  Under Diagnostic Code 5314, a noncompensable disability rating is warranted for slight disability, a 10 percent disabling rating is warranted for moderate disability, a 30 percent disability rating is warranted for moderately severe disability, and a 40 percent disability rating is warranted for severe disability.  

Upon review, the Board finds the Veteran's right knee residuals of shrapnel wound resulted in moderately severe disability prior to November 24, 2014.  Service treatment records indicate the Veteran had multiple, large debrided wounds about the right knee and suprapatella area and hypesthesia along the anteromedial aspect down to the medial malleolus.  X-ray examination revealed soft tissue defect and multiple shrapnel fragments but no bony abnormalities.  The Veteran was hospitalized for 27 days during active duty.  Although the Veteran reported pain on VA examination in October 2007, he denied symptoms of weakness, stiffness, swelling, instability, locking, fatigability, and lack of endurance.  Additionally, although the Veteran testified in November 2011 that he had muscle atrophy in the quadriceps, VA examination records do not reflect findings of muscle atrophy.  

X-ray examination in December 2012 revealed entrance and exit scars that were only small or linear, which indicated a short track of missile through the muscle tissue.  There were no ragged, depressed, or adherent scars.  Although physical examination revealed some loss of deep fascia and some loss of muscle substance, palpation did not show loss of deep fascia, and there were no soft, flabby muscles in the wound area.  Additionally, the Veteran's muscles did not swell or harden abnormally in contraction, there was no adaptive contraction of an opposing group of muscles, and there was no visible or measurable atrophy.  Although the Veteran had consistent loss of power and consistent weakness, the VA examiner determined those losses were not consistent at a more severe level.  Furthermore, the Veteran did not have a lowered threshold of fatigue, fatigue, impairment of coordination, or uncertainty of movement.  The Board notes that in January 2008, a private physician found the Veteran had severe muscle disability of the right knee that involved significant weakness and fatigue.  Additionally, the private physician found the Veteran had significant metal fragments throughout the soft tissue of his knee in October 2008.  However, the Board finds the clinical evidence does not meet the specific rating criteria for severe disability at any time during the appeal period.  As such, the Board finds the Veteran's right knee residuals of shrapnel wound do not warrant a disability rating in excess of 30 percent prior to November 24, 2014.  38 C.F.R. § 4.73, Diagnostic Code 5314.

Degenerative joint disease of the right knee prior to November 24, 2014

Prior to November 24, 2014, the Veteran's service-connected degenerative joint disease of the right knee has a separate 10 percent disability rating under Diagnostic Code 5260 for limitation of flexion.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees, a 20 percent disability rating is granted for flexion limited to 30 degrees, and a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  Id.  Here, the evidence shows flexion was limited to, at most, 100 degrees during the appeal period.  On VA examination in October 2007, flexion was to 100 degrees, and in January 2008, a private physician found the Veteran had only moderately limited motion.  VA examination in April 2012 revealed flexion limited to 130 degrees, with no additional loss after repetition of range of motion exercises.  A January 2013 VA treatment record reflects flexion limited to 120 degrees.  As a result, the Board finds a disability rating in excess of 10 percent is not warranted for limitation of flexion under Diagnostic Code 5260 at any time during the appeal period.  38 C.F.R. § 4.71a.  

The Board has considered whether the Veteran's right knee disability warrants a separate or higher disability rating under a different Diagnostic Code.  Here, however, the evidence does not reflect ankylosis of the knee, recurrent subluxation or lateral instability, dislocated or removal of semilunar cartilage, limitation of extension, impairment of the tibia or fibula, or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5259, 5261-5263 (2015).  The October 2007 VA examiner specifically reported there was no evidence of instability or ankylosis.  In October 2012, the Veteran did not have any extension of limitation or instability, and the VA examiner reported there was no evidence or history of recurrent patellar subluxation or dislocation.  Therefore, the Board finds a separate disability rating or disability rating in excess of 10 percent is not warranted under a separate Diagnostic Code at any time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5259, 5261-5263.  

Finally, the Board has considered whether the Veteran's right knee disability resulted in a level of functional loss greater than that already contemplated by the assigned ratings.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  Although the Veteran reported daily flare-ups in October 2007, there was no evidence of weakness, stiffness, heat, instability, locking, fatigability, or lack of endurance.  He reported no adverse effects on his activities of daily living except pain with motion.  In January 2008, however, a private treatment record indicates the Veteran had significant weakness and fatigue and had to avoid kneeling, climbing, squatting, running, and jumping.  In October 2008, February 2009, and March 2010, the Veteran reported constant, aching pain, and at the November 2011 Board hearing, he testified that his right knee swelled up when working around the house and that flare-ups caused pain that prevented him from doing anything.  He stated that he was limited to sitting and watching television and the pain affected driving on long trips.  The April 2012 VA examiner found the Veteran's functional loss involved less movement than normal, pain on movement, and deformity.  He had limitations on bending, lifting, squatting, and with prolonged sitting and standing.  In December 2012, the Veteran reported increased tightness and weakness and difficulty getting up and climbing stairs.  Here, the Board finds the 30 percent disability rating and separate 10 percent disability rating contemplate the Veteran's level of functional loss, to include his reported symptoms of pain, limitation of motion, loss of power, and weakness.  Therefore, the Board finds the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned ratings.

The Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and includes the information necessary to rate the Veteran's disability under the rating criteria.  Based on a review of all the evidence, the Board finds the evidence does not support a disability rating in excess of 30 percent for right knee residuals of shrapnel wound prior to November 24, 2014.  38 C.F.R. § 4.73, Diagnostic Code 5314; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Additionally, the Board finds the preponderance of the evidence is against a disability rating in excess of 10 percent for limitation of flexion prior to November 24, 2014.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Left knee residuals of shrapnel wound, muscle group XIV, prior to March 24, 2011

From April 2006 to March 24, 2011, the Veteran's service-connected left knee residuals of shrapnel wound are rated as 10 percent disabling under Diagnostic Code 5314 for a disability of muscle group XIV.  Upon review, the Board finds the Veteran's left knee residuals of shrapnel wound resulted in moderate disability prior to March 24, 2011.  Service treatment records indicate the Veteran had multiple, large debrided wounds about the right knee and suprapatella area and hypesthesia along the anteromedial aspect down to the medial malleolus.  X-ray examination revealed soft tissue defect and multiple shrapnel fragments but no bony abnormalities.  The Veteran was hospitalized for 27 days during active duty.  

A July 2007 private treatment record indicates the Veteran had mild diffuse degenerative changes, mild bowing and inflammation, and moderate joint effusion.  In September 2007, although the private physician opined the Veteran's disability was 30 percent disabling, the Board finds it significant that the actual clinical findings demonstrated minimal effusion, good motion, and normal strength.  Similarly, on VA examination in October 2007, the Veteran had pain but no weakness, stiffness, swelling, heat, instability, locking, fatigability, or lack of endurance.  Daily flare-ups did not affect his activities of daily living.  Although a January 2008 X-ray examination report reflects moderate retropatellar degenerative changes, motion was within normal limits, there was intact skin with no ulcerations, and the Veteran's left knee was neurovascularly intact.  Likewise, an October 2008 private treatment record demonstrates normal sensory testing and normal motor strength.  Although VA treatment records from December 2008 reflect reports of severe pain, the evidence does not reflect findings of loss of deep fascia or muscle substance, soft, flabby muscles in the wound area, adaptive contraction of an opposing group of muscles, or visible or measurable atrophy.  Furthermore, the clinical evidence does not indicate that the Veteran had a lowered threshold of fatigue, impairment of coordination, or uncertainty of movement.  As such, the Board finds the Veteran's left knee residuals of shrapnel wound do not warrant a disability rating in excess of 10 percent prior to March 24, 2011.  38 C.F.R. § 4.73, Diagnostic Code 5314.

However, the Board finds a separate disability rating is warranted for the Veteran's symptoms of left knee pain with motion as related to his service-connected left knee residuals of shrapnel wound.  In particular, an October 2007 VA examination report indicates the Veteran had pain with motion, and X-ray examination in December 2008 revealed osteoarthritis of the left knee.  Additionally, VA treatment records and private treatment records document the Veteran's consistent complaints of pain with motion prior to March 24, 2011.  As such, the Board finds a separate 10 percent disability rating is warranted for left knee pain with motion under 38 C.F.R. § 4.71a, Diagnostic Code 5260, prior to March 24, 2011.  

Again, the Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life and occupation.  Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469; see also Buchanan, 451 F.3d 1331.  Here, in granting the separate disability rating for painful motion, the Board has based the decision on the objective medical evidence and consideration of the Veteran's statements.  Based on a review of all the evidence, the Board finds the evidence does not support a disability rating in excess of 10 percent for left knee residuals of shrapnel wound prior to March 24, 2011.  38 C.F.R. § 4.73, Diagnostic Code 5314; Gilbert, 1 Vet. App. 49.  However, the Board finds a separate disability rating of 10 percent for degenerative joint disease of the left knee is warranted prior to March 24, 2011, based on painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  


ORDER

Entitlement to a disability rating in excess of 30 percent for right knee residuals of shrapnel wound, muscle group XIV, is denied prior to November 24, 2011.

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee is denied prior to November 24, 2011.

Entitlement to a disability rating in excess of 10 percent for left knee residuals of shrapnel wound, muscle group XIV, is denied prior to March 24, 2011.

Entitlement to a disability rating of 10 percent, but no higher, for degenerative joint disease of the left knee based on painful motion is granted prior to March 24, 2011.


REMAND

The record indicates that the Veteran last underwent VA examination in connection with his increased rating claim for left knee disability in October 2007.  At the November 2011 hearing, the Veteran asserted that his symptoms had worsened in severity since the last examination.  In addition, the Veteran has not been provided a VA examination since his most recent surgery in March 2011.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  As such, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected left knee status post total knee arthroplasty.  

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records for the Veteran dated from November 2014 to the present.

TDIU

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In this case, the Veteran has not filed a formal claim of entitlement to a TDIU.  However, multiple records indicate that the Veteran retired in 1998 when he could no longer perform his duties due to, at least in part, his service-connected bilateral knee disabilities and back disability.  Therefore, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record and should be adjudicated as part of the claims on appeal.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Furthermore, the Board finds the claim of entitlement to a TDIU is inextricably intertwined with the claim remanded herein.  See 38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. §§ 3.1600(a), (b) (2015).  Therefore, this issue is also remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following actions:

1. The RO should send the Veteran VCAA notice regarding a claim of entitlement to a TDIU.

2. The RO should complete any additional evidentiary development necessary to adjudicate a claim for entitlement to a TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

3. Obtain and associate with the record all VA treatment records for the Veteran dated from November 2014 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

4. Schedule the Veteran for a VA orthopedic examination to evaluate the current nature and severity of his service-connected left knee status post total knee arthroplasty.  The claims file, electronic file, and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  The Veteran's left knee disability should be evaluated in accordance with VA rating criteria.

5. The RO should schedule the Veteran for an evaluation by a vocational specialist to determine the effect of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The specialist is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, alone or in combination, prevent him from securing or following a substantially gainful occupation.  

When offering this opinion, the specialist should not consider the effects of age or any nonservice-connected disability.  

The vocational specialist should also note that the Veteran is currently service-connected for right knee status post total knee arthroplasty; left knee status post total knee arthroplasty; anxiety disorder; degenerative joint disease of the lumbar spine; tinnitus; perforation of tympanic membrane; scars of the right thigh, left forearm, back, and right side of abdomen; and bilateral hearing loss.  

In formulating the opinion, the specialist is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the evidence both for and against the claim is so evenly divided that it is as sound to find in favor of the claim as it is to find against it.

A complete rationale for any opinion expressed must be provided.

6.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

7.  After completing the above development, re-adjudicate the claims remanded herein.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


